PER CURIAM.
The union asks us to set aside an order of the National Labor Relations Board requiring it to cease and desist from certain picketing found to violate § 8(b) (4) (A) and (B) of the National Labor Relations Act, as amended, 61 Stat. 141, 29 U.S.C.A. § 158(b) (4) (A) and (B), and to post the customary notices. The Board asks us to enforce its order.
The union does not dispute the factual findings which underlie the Board’s order. It contests only the Board’s conclusion that the picketing violated the secondary boycott provisions of the Act. On this point we deem ourselves bound by this court’s opinion in Truck Drivers and Helpers Local Union 728, etc. v. National Labor Relations Board, 101 U.S.App.D.C. 420, 249 F.2d 512, decided October 28, 1957. We therefore enforce the Board’s order.